The decree under review rightly enjoined the Secretary of Highways, in the circumstances, from proceeding to purchase just one of the ten remaining privately owned toll bridges located wholly within the State. I, therefore, concur in the affirmance. The scheme of legislation upon which the Secretary relied for his asserted authority in the premises (Acts Nos. 406 and 407 approved May 29, 1945) is plainly to the effect that all of such existing bridges should be acquired for an aggregate sum not exceeding the $7,000,000 appropriated by Act No. 406 and that, if the appropriation should prove *Page 608 
insufficient for the purpose specified, none of the bridges was to be acquired under the particular legislation.
I am unable, however, to assent to the proposition enunciated by the court below and now embodied in the opinion for this court that the amendment to the Constitution contained in Sec. 18, Art. IX, effective November 6, 1945, prohibits the use of monies in the Motor License Fund for the acquisition (for highway purposes) of a bridge or bridges already constructed. As I do not think pertinent legal authority requires such a narrow interpretation of the amendment, the action of this court in such connection seems the more regrettable because it effectually ties the hands of the legislature with respect to the permissible disbursement of revenues whose use for highway and highway bridge purposes has never heretofore been inhibited and the amendment was not intended to restrict. The seemingly (to me) cogent reasons in support of that view need not now be gone into. There can be little doubt that the legislature will soon be aware, if it is not already aware, of the serious restraints which the amendment has placed upon it, especially as now construed. Fortunately, with the legislature in session, the initiation of correction, if desired, need not be long delayed.